no third party contact department of the treasury internal_revenue_service washington d c date apr i999 contact person id number telephone number opleleo t-4 ein key district ohio cincinnati dear sir or madam we are responding to your letter dated as modified and supplemented by subsequent correspondence in which you requested a ruling regarding the income_tax consequences attendant to the sale of certain real_property you have specifically inquired as to whether under sec_512 a d of the internal_revenue_code gain shall be recognized as a result of the sale of such property where the proceeds from the sale will be used to improve your golf course ‘ you are exempt from federal_income_tax under sec_501 of the code as a social_club described in sec_501 you consist of dollar_figure acres which was purchased more than years ago located on this property is tennis courts a driving range a water basin grass growings for lawn replacement tree and shrubbery plantings and equipment storage and maintenance buildings a clubhouse an hole golf course a swimming pool during the current_year you intend to se a parcel of real_property approximately dollar_figure acres to an unrelated third party in the following ways you state that this parcel of land has been used for many year sec_1 as a water basin to supply your water irrigation system which is necessary for the proper maintenance of the golf course for the sheltering of foxes which keep the geese population at a minimum for the storing of new trees and shrubbery for landscaping purposes and as a buffer zone in order to buffer the noise of the adjoining interstate highway you have also stated that the area adjacent to and easterly of a proposed subdivision line is the 6th hole of your golf course because the 6th hole is a dog leg teft the natural flight of a tee shot is a draw which results in many golf balls landing on a portion of the parcel in question because of the topography of the property club members constantly walk upon that portion of the parcel in order to retrieve their errant tee shots this portion of the parcel used by the members during the playing of golf is not considered out of bounds and constitute sec_2 acres out of the parcel’s total dollar_figure acres within the period of time referred to in sec_512 of the code you intend to reinvest all of the proceeds from the sale of the parcel for improvements to the golf course have no future plans to sell any more of your real_property you sec_511 a of the code imposes a tax on the unrelated_business_taxable_income of among others organizations described in sec_501 c of the code sec_512 a of the code provides in part that in the case of organizations described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less allowable deductions both computed in accordance with certain modifications contained in sec_512 sec_512 a d of the code provides that if a sec_501 c organization sells property used directly in the performance of its exempt_function and within a period beginning one year before the date of such sale and ending three years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the organization's cost of purchasing the other_property the senate_finance_committee report provides an example of a sale and purchase where application of sec_512 of the code would be considered appropriate 1969_3_cb_423 s rept where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years in framingham country 659_fsupp_650 d c mass the court held that sec_512 d of the code was inapplicable and that a dollar_figure option premium constituted unrelated_business_taxable_income the court also stated the following a ithough the plaintiff may have purchased the original acres of land with the intention of providing expanded golf facilities the plaintiff never actually used the acres in question for that purpose the deposition of thomas d burke former treasurer of the club indicates that up until january of the land was not in use for anything and that the club‘s greens keeper lived in burke deposition p the land this rather inconclusive deposition testimony that the use of a home by the greens keeper and the storage of some large equipment directly facilitated the performance of the exempt_function of the club burke also stated that large equipment was stored on this court would hesitate to find on the basis of a house on the property burke deposition p of s in 980_f2d_1409 11th cir the court_of_appeals reversed’a tax_court ruling and heid that the nonrecognition of gain provision under section sec_12 of the code was available where property was used directly for recreation the court_of_appeals based its decision on the uncontradicted testimony of the club’s members and employees who recounted events such as turkey trot races kite flying contests pasture parties fishing contests and jogging by members all of which took place on the property in question amounts derived by a sec_501 c organization from the sale of land generally constitute unrelated_business_taxable_income within the meaning of sec_512 of the code however under certain circumstances sec_512 provides for the nonrecognition of gain derived from the sale of property if the property sold was used directly in the performance of the exempt_function of the organization the gain will not be recognized so long as it is used to purchase other_property used directly in the performance of the organization’s exempt_function the legislative_history of sec_512 a d is helpful in interpreting the phase used directly the example cited in the committee report indicates that the sale of an organization’s clubhouse will qualify for nonrecognition of gain when the proceeds are used to build or purchase another clubhouse the committee report states that this result is desired because the proceeds are not being withdrawn for gain by the organization with regard to the parcel of land you intend to sell you have failed to shaw that the entire parcel was used directly in the performance of your exempt_function as required by sec_512 d of the code the use of the property as a water basin fox shelter landscape storage and buffer zone does not country club v united_states supra which reinforces the interpretation of the phrase used directly suggested by the legislative_history of sec_512 d atlanta athletic club v commissioner supra is distinguishable as the kind of evidence provided in that case is not present here sufficiently establish direct exempt_function use see framingham however to the extent the parcel or a portion thereof was used as a part of your golf here although you have not shown that the entire course the direct use standard might be met dollar_figure acres have been used as a part of your golf course you have shown that acres of the parcel have been used by golfers who hit errant shots and retrieve their golf balls dollar_figure acres were not used to accommodate such shots to any significant degree an allocation between the exempt part of the property and the nonexempt part is appropriate club members constantly use acres of the parcel as part of the golf course when playing from the 6th tee the use of the acres reflects direct use in furtherance of your exempt_function as required by sec_512 a d of the code as noted previously the other dollar_figure acres have not been used directly in the performance of your exempt_function you have represented that you will reinvest the proceeds from the sale of the parcel for improvements to the golf course as the entire accordingly based upon the information presented and assuming the transaction will be conducted as proposed we rule as follows any gain from the sale of the acres as described above will meet the requirements of the nonrecognition_provision under sec_512 a d of the code and thus will not be subject_to the unrelated_business_income_tax 2yu s k a m r e r a ig any gain from the sale of the remaining dollar_figure acres as described above will not meet the requirements of the nonrecognition_provision under sec_512 a d of the code and thus will be subject_to the unrelated_business_income_tax this ruling is based on the understanding that there will be no material changes in the facts is based a copy of this ruling is being forwarded to the ohio ep eo key district upon which it office any such change should be reported to the ohio ep eo key district_office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any immediate questions about this letter please feel free to contact the person whose name and telephone number are listed in the heading of this letter other questions should be directed to the ohio ep eo customer service office pincite-5500 a toll free number or send correspondence to internal_revenue_service ep eo customer service p o box cincinnati oh all this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent sincerely yours gerald v sack chief exempt_organizations technical branch
